Order unanimously reversed and motion for resentence granted in accordance with the following memorandum: The judgment insofar as it imposes sentence is modified as a matter of discretion in the interest of justice to credit appellant on his minimum sentence of one year *1125(maximum life) with the time he has served in the State of Pennsylvania (CPL 470.15, subd 2, par [c]; 470.15, subd 3, par [c]; see Hechtman, Supplementary Practice Commentaries, McKinney’s Cons Laws of NY, Book 39, Penal Law, 1976-1977 Pocket Part, § 70.20, pp 36-37). (Appeal from order of Erie Supreme Court—motion for resentence.) Present—Cardamone, J. P., Mahoney, Goldman and Witmer, JJ.